Citation Nr: 1236676	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on May 3, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from July 21, 1977, to October 31, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse determination by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Board remanded the Veteran's case for additional development in September 2010.  Upon the return of the case, the Veteran's representative submitted written argument in support of the claim in September 2012.  The representative noted that the Veteran was a combat veteran with service in Vietnam and that the claims folder reflected evidence of coronary artery disease (CAD).  The representative contended that this raised an issue of entitlement to service connection for CAD based on the Veteran's Vietnam service.  The representative also appears to raise a challenge to a May 1985 rating decision.  Because such issues have not been developed for the Board's review, the representative may want to make these arguments before the agency of original jurisdiction.  (Any motion of clear and unmistakable error in a Board decision, such as the 1986 decision in this Veteran's case, may be made directly with the Board, but other claims should, as no doubt the representative knows, should be made with the originating agency.)


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital. 

2.  The condition for which the Veteran was treated May 3, 2006, was not service connected, not rendered in a medical emergency and not of such nature that a reasonable layperson would have thought that delay was hazardous to life or health, and not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on May 3, 2006 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.1000-17.1003 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran is not service connected for any disability.  He is in receipt of nonservice-connected disability pension benefits.  The record contains evidence of the Veteran's enrollment for VA healthcare by way of a Veterans Universal Access Identification card.  

The Veteran was treated in the emergency room at Memorial Hospital Jacksonville in Jacksonville, Florida, for complaints of low back pain that radiated to his knees on May 3, 2006.  The onset of symptoms was said to be April 23, 2006.  The diagnostic impression was given as back pain and sciatica.  The records contain no reference to any trauma to the Veteran's back.  The records note the time of his arrival at 1:19 p.m. and his time of discharge as 4:15 p.m.

The hospital made a claim for payment of $240 in May 2006.  The Gainesville VA medical center (VAMC) denied the claim in June 2006.  The decision letter said that the bases for the denial were that the care was deemed to be non-emergent and that VA facilities were feasibly available to provide the care.  

The Veteran submitted his notice of disagreement (NOD) in June 2006.  He alleged that he contacted the VA clinic in Jacksonville, in the late afternoon, for treatment but was told they could not see him.  He said he was unable to operate his manual transmission vehicle to drive to the VAMC in Gainesville because his back pain made it too painful.  

The Veteran perfected his appeal in October 2006.  At that time he repeated his contention that his back pain did require emergency treatment.  He cited to the use of heating pads and physical therapy and follow-up visits as support for his contention.

The Board remanded the case for additional development in September 2010.  

A VA medical opinion was provided in September 2010.  The opinion noted that the Veteran had been followed in a VA clinic for his complaints of back pain.  The physician said the Veteran should have been followed in the clinic for his back pain of May 3, 2006.  The physician stated that low back pain is not usually considered an acute medical emergency when it is not associated with trauma.  

VA treatment records for the period from March 2006 to May 2006 were associated with the file.  The records note that the Veteran had a telephone triage on March 14, 2006, where he complained of generalized body aches.  The entry notes that the Veteran should come in to the clinic for evaluation in the next several days.  The Veteran responded that he would go to an emergency room if the pain got worse.  He was seen in the clinic on March 15th.  No specific reason for his complaints was found.  The Veteran presented to the VA emergency room with a complaint of low back pain on April 21, 2006.  He said he had experienced the pain for 5 days.  There was no trauma to the low back.  No specific problem was identified and the assessment was low back pain.  He was seen for physical therapy and in the clinic on April 28th.  

The records also include an entry regarding a telephone triage with the Veteran on May 2, 2006.  The Veteran complained of back pain that was not helped with medication.  He did not report any type of trauma.  The entry notes that a VA physician called him back and provided specific instructions on what medications the Veteran should take for his back pain.  The Veteran was to call in 3-4 days if the condition did not improve.  An entry from May 3, 2006, records that the Veteran was seen for a routine injection of Depotestosterone at 10:30 a.m.  A second entry from that date notes that a message was received that the Veteran had called to say he was having extreme pain and needed assistance.  There is no time indicated for when the message was received.  The entry further notes that an unsuccessful attempt was made to contact the Veteran.  The entry states that the Veteran would be alerted to go to the emergency room should he call back.  A final entry, dated May 3, 2006, documented an attempt to contact the Veteran but contact was not established.

Additional VA records were provided in regard to the determination of whether VA facilities were available.  Records dated in June 2006 show that the Veteran resided approximately 4 miles from a VA clinic.  The facility was open at the time he sought his private treatment.  The records also note that the Veteran's claimed condition did not require ambulance transport and was not emergent.  The conclusion was that VA facilities were available to the Veteran.  (The Board notes that May 3, 2006, was on a Wednesday.)  

The Veteran's claim was re-adjudicated in September 2010.  His claim remained denied and he was issued a supplemental statement of the case (SSOC) in September 2010.

II.  Analysis

The Board notes that consideration of the claim under 38 U.S.C.A. § 1728 (West Supp. 2012) is not required.  The Veteran does not satisfy the required criteria for such consideration.  According to evidence of record, he is not service connected for a disability, treatment was not provided for a nonservice-connected disability associated with or aggravating a service-connected disability, he does not have a total disability permanent in nature as a result of service-connected disability, and he was not a participant in a vocational rehabilitation program.  

The VAMC has adjudicated this claim under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp 2012) and regulations found at 38 C.F.R. §§ 17.1000-1003 (2012).  

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).    

See 38 C.F.R. § 17.1002.  The Board notes that this regulation was amended on two occasions during the pendency of the appeal.  The first amendment was in December 2011 and involved removing a paragraph (d) that discussed payment for medical care beyond the initial emergency.  The same change also provided for the redesignation of paragraphs (e) through (i) as new paragraphs (d) through (h).  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The second amendment was in April 2012, effective as of May 12, 2012.  The change removed the words "or in part" from paragraph (g) as it existed prior to the change made in December 2011.  See 77 Fed. Reg. 23,615-23, 618 (April 20, 2012).   Neither amendment represents a substantive change in the applicable regulation; nor does either affect the consideration of this claim.  

In this case, the Veteran was seen for a routine appointment at a VA clinic in the morning of May 3, 2006.  He later developed back pain that he believed required him to seek treatment at an emergency room rather than return to the VA clinic.  The Veteran has stated only that it hurt to drive his manual transmission vehicle and work the clutch.  He has not maintained that he believed his condition would have been hazardous to life or health.  He was seen in the emergency room at Jackson and returned home.

There is an unchallenged VA medical opinion of record that supports a conclusion that the Veteran was seen for a nonemergent condition.  There are further VA records that establish that VA care was available at the time he contacted VA.  Although the Veteran has said he was told that he could not be seen, his statement was that he called late in the afternoon.  This would be a time after he was already seen at the private hospital.  There is no evidence of record to show he contacted VA prior to going to the private hospital and there is no evidence, other than the Veteran's statement, that he was told by someone at VA that he could not been seen at the time he was experiencing his back pain.

The evidence of record reflects that the Veteran had experienced general body pain in March 2006 and was seen the next day after a telephone triage.  He was seen for complaints of low back pain in April 2006 after a second telephone triage.  He was again given telephonic medical advice regarding back pain on May 2, 2006.  He was seen in the VA clinic on May 3, 2006, for a routine visit.  He did not seek treatment for his complaints of back pain of the day prior.  The several medical entries associated with the treatment clearly document the Veteran's complaints and limited findings to support the complaints of pain.  The Veteran was prescribed medications that the healthcare providers believed would treat his complaints of pain.  

After having reviewed the complete record, the Board finds that the care provided to the Veteran on May 3, 2006, was not rendered for "emergency treatment" as defined by applicable law.  Although the Veteran's pain was clearly discomforting, it did not present such a hazard to life as to require immediate medical attention on May 3, 2006.  The evidence establishes that there was not an immediate need for medical attention because of the expected results of a delay to the Veteran's life or health.  Moreover, there is no suggestion that a reasonable person would have thought the problem to be an emergency.  Further, VA medical facilities were feasibly available.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and payment or reimbursement by VA for medical services incurred at a private hospital on May 3, 2006, is not warranted.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 17.1002.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Veteran was provided with the notice required by the VCAA in a letter dated in September 2010.  The letter was issued after the initial denial of the claim.  However, the Veteran has maintained that he met the requirements for reimbursement, in particular, his back pain required emergency treatment and that VA care was not available.  The evidence of record does not support his contentions.  Moreover, the Veteran's claim was re-adjudicated after the notice letter was issued and he was issued a SSOC in September 2010.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Payment or reimbursement of unauthorized private medical expenses incurred on May 3, 2006, is denied.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


